Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Arguments and amendments filed 8/5/2022 have been examined.
Claims 1, 8 and 15 have been amended.
In this Office Action, claims 1-20 are currently pending.
This Office Action is Final.
Response to Arguments
Applicant’s arguments filed 8/5/2022 with respect to the amended have been fully considered and are persuasive.  The previous rejections under 35 USC 112 and 35 USC 103 have been withdrawn. 
As there has been no terminal disclaimer field, the double patenting rejections remain below.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
Claims 1-18 of U.S. Patent No. 9,836,986, 
andClaims 1-20 of U.S. Patent No. 10,720,073.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.



Current Application
US 9836986 B2 (App. 14/284281)
1. (Currently Amended) A system, comprising:
a battery database including a plurality of tasks, wherein each task in the plurality of tasks
is associated with task contents; and
a proctor device, the proctor device including:
a display device, and
a processor, the processor being configured to perform the steps of:
retrieving a task from the battery database;
QB\159311.00409\ 74686391.1
causing a user device to display contents of a task via a user
interface of the user device and requesting a user to respond to the task,
wherein the user interface of the user device includes an input area
configure_g to receive an input from the user responsive to the contents of
the task;
generating a user interface of the proctor device, wherein the user
interface of the proctor device is configured to enable an evaluation of the input from the user;
displaying, on the display device of the proctor device, the user interface of the proctor device;
receiving the input from the user from the user device;
displaying an indication of completion of the input from the user
on the user interface of the proctor device; and
storing the input.
2. (Original) The system of claim 1, wherein the processor is configured to perform the
steps of receiving a status of the input, wherein the status of the input indicates at least one of
whether the input is included in a list or group and whether the input is a repeat input.
3. (Original) The system of claim 2, wherein the processor is configured to perform the
steps of determining, by the proctor device, the status of the input, wherein determining the
status of the input comprises retrieving categorization data from a database and comparing the
categorization data to the input.
4. (Original) The system of claim 3, wherein the categorization data comprises one of list
data, wherein the list data comprises data indicating a plurality of items, group data, wherein the
group data identifies a subset of the plurality of items in the list data, and input data, wherein the
input data identifies a previously received input.
5. (Original) The system of claim 1, wherein the processor is configured to perform the
steps of causing the user interface to display a button region, wherein the button region
comprises a plurality of input buttons.
6. (Original) The system of claim 5, wherein each of the plurality of input buttons is
associated with an item identified in list data, wherein the list data comprises data indicating a
plurality of items.
7. (Original) The system of claim 1, wherein the user interface is configured to capture an
audio recording of the user of the user device, wherein the audio recording is response to the
content of the task.
8. (Currently Amended) A device, comprising:
a display device; and
a processor, the processor being configured to perform the steps of:
causing a user device to display contents of a task via a user interface of the user
device and requesting a user to respond to the task, wherein the user interface of the user
device includes an input area configure.ct to receive an input from the user responsive to
the contents of the task;
generating a user interface configured to
enable an evaluation of the input from the user;
displaying, on the display device, the user interface;
receiving the input from the user from the user device;
displaying an indication of completion of the input from the user on the user interface; and
storing the input.
9. (Original) The device of claim 8, wherein the processor is configured to perform the steps
ofreceiving a status of the input, wherein the status of the input indicates at least one of whether
the input is included in a list or group and whether the input is a repeat input.
10. (Original) The device of claim 9, wherein the processor is configured to perform the steps
of determining the status of the input, wherein determining the status of the input comprises
retrieving categorization data from a database and comparing the categorization data to the input.
11. (Original) The device of claim 10, wherein the categorization data comprises one of list
data, wherein the list data comprises data indicating a plurality of items, group data, wherein the
group data identifies a subset of the plurality of items in the list data, and input data, wherein the
input data identifies a previously received input.
12. (Original) The device of claim 8, wherein the processor is configured to perform the steps
of causing the user interface to display a button region, wherein the button region comprises a
plurality of input buttons.
13. (Original) The device of claim 12, wherein each of the plurality of input buttons is
associated with an item identified in list data, wherein the list data comprises data indicating a
plurality of items.
14. (Original) The device of claim 8, wherein the user interface is configured to capture an
audio recording of the user of the user device, wherein the audio recording is response to the
content of the task.
15. (Currently Amended) A method, comprising:
causing, by a proctor device, a user device to display contents of a task via a user
interface of the user device and requesting a user to respond to the task, wherein the user
interface of the user device includes an input area configured to receive an input from the user
responsive to the contents of the task;
generating by the proctor device, a user interface of the proctor device,
wherein the user interface is configured to enable an evaluation of the
input from the user;
displaying, on a display device of the proctor device, the user interface of the proctor device;
receiving, by the proctor device, the input from the user from the user device;
displaying, by the proctor device, an indication of completion of the input from the user
on the user interface of the proctor device; and
storing, by the proctor device, the input.
16. (Original) The method of claim 15, further comprising receiving a status of the input,
wherein the status of the input indicates at least one of whether the input is included in a list or
group and whether the input is a repeat input.
17. (Original) The method of claim 16, further comprising determining, by the proctor
device, the status of the input, wherein determining the status of the input comprises retrieving
categorization data from a database and comparing the categorization data to the input.
18. (Original) The method of claim 17, wherein the categorization data comprises one of list
data, wherein the list data comprises data indicating a plurality of items, group data, wherein the
group data identifies a subset of the plurality of items in the list data, and input data, wherein the
input data identifies a previously received input.
19. (Original) The method of claim 15, further comprising providing a button region in the
user interface, wherein the button region comprises a plurality of input buttons.
20. (Original) The method of claim 15, wherein the user interface is configured to capture an
audio recording of the user of the user device, wherein the audio recording is response to the
content of the task.
1. A method of dynamic response entry enabled by a dynamic response entry system via a communication network, the method comprising:
receiving a task at a proctor device from a battery database, wherein the battery database comprises a plurality of tasks associated with a test;
receiving list data at the proctor device from a list database, wherein the list data comprises data indicating a plurality of items;
providing a task to a user device, wherein the proctor device and user device are components of the dynamic response entry system that are enabled to communicate with each other in the dynamic response entry system across the communication network, wherein the providing the task to the user device comprises temporarily displaying the list to the user and requesting the user to identify the items from the list;
providing a user interface with the proctor device, the user interface comprising an input region simultaneously displaying a first handwriting input region and a second handwriting input region;
receiving a first input at the proctor device, wherein the first input comprises an electronic capture of handwriting indicating a user identified item in the first handwriting input area;
receiving at the proctor device an indication of the completion of the providing of the first input to the first handwriting input area;
determining with the proctor device when an additional input is provided, wherein determining when the additional input is provided comprises:
determining whether a signal indicative of an input in the second handwriting input area is received; and
upon receiving the signal indicative of the input in the second handwriting input area, storing the first input.
2. The method of claim 1, further comprising displaying the first input in an answer list.
3. The method of claim 2 further comprising determining a status of the first input.
4. The method of claim 3, wherein the status of the first input indicates at least one of whether the input is included in a list or group and whether the input is a repeat input.
5. The method of claim 4, further comprising determining the status of the first input, wherein determining the status of the first input comprises retrieving categorization data from a database and comparing the categorization data to the first input.
6. The method of claim 5, wherein the categorization data comprises one of list data, wherein the list data comprises data indicating a plurality of items, group data, wherein the group data identifies a subset of the plurality of items in the list data, and input data, wherein the input data identifies a previously received input.
7. The method of claim 1, further comprising providing a button region to the user, wherein the button region comprises a plurality of input buttons.
8. The method of claim 7, wherein providing the button region comprises generating the plurality of input buttons.
9. The method of claim 8, wherein each of the plurality of input buttons is associated with an item identified in list data, wherein the list data comprises data indicating a plurality of items.
10. A dynamic response entry system for dynamic response entry, the dynamic response entry system comprising:
a communication network that enables components of the dynamic response entry system to communicate with each other, including a proctor device and a user device;
a memory comprising:
a battery database comprising a plurality of tasks associated with a test; and
a list database, wherein the list database comprises list data indicating a plurality of items;
the proctor device communicatively connected with the memory, wherein the proctor device is configured to:
receive a task from the battery database;
receive list data from the list database;
provide a task to the user device, wherein the task comprises a temporary display of the list data to a user;
provide a user interface, the user interface comprising an input region simultaneously displaying a first handwriting input area and a second handwriting input area;
receive a first input, wherein the first input comprises the electronic capture of handwriting indicating a user identified item in the first handwriting input area;
receive an indication of the completion of the providing of the first input;
determine when an additional input is provided, wherein determining when an additional input is provided comprises:
determining whether a signal indicative of an input in the second handwriting input area is received; and
upon receiving the signal indicative of the input in the second handwriting input area, store the first input.
11. The dynamic response entry system of claim 10, wherein the proctor device is further configured to display the first input in an answer list.
12. The dynamic response entry system of claim 11, wherein the proctor device is further configured to determine a status of the first input.
13. The dynamic response entry system of claim 12, wherein the status of the first input indicates at least one of whether the input is included in a list or group and whether the input is a repeat input.
14. The dynamic response entry system of claim 13, wherein the proctor device is further configured to determine the status of the first input, wherein determining the status of the first input comprises retrieving categorization data from a database and comparing the categorization data to the first input.
15. The dynamic response entry system of claim 14, wherein the categorization data comprises one of the list data, group data, and input data, wherein the list data comprises data indicating a plurality of items, wherein the group data identifies a subset of the plurality of items in the list data, and wherein the input data identifies a previously received input.
16. The dynamic response entry system of claim 10, wherein the proctor device is further configured to provide a button region to the user, wherein the button region comprises a plurality of input buttons.
17. The dynamic response entry system of claim 16, wherein providing the button region comprises generating the plurality of input buttons.
18. The dynamic response entry system of claim 17, wherein each of the plurality of input buttons is associated with an item identified in list data, wherein the list data comprises data indicating a plurality of items.








Current Application
U.S. 10,720,073 (App. No. 15/468012)
1. (Currently Amended) A system, comprising:
a battery database including a plurality of tasks, wherein each task in the plurality of tasks
is associated with task contents; and
a proctor device, the proctor device including:
a display device, and
a processor, the processor being configured to perform the steps of:
retrieving a task from the battery database;
causing a user device to display contents of a task via a user
interface of the user device and requesting a user to respond to the task,
wherein the user interface of the user device includes an input area
configured to receive an input from the user responsive to the contents of
the task;
generating a user interface of the proctor device, wherein the user
interface of the proctor device is configured to enable an evaluation of the input from the user;
displaying, on the display device of the proctor device, the user interface of the proctor device;
receiving the input from the user from the user device;
displaying an indication of completion of the input from the user
on the user interface of the proctor device; and
storing the input.
2. (Original) The system of claim 1, wherein the processor is configured to perform the
steps of receiving a status of the input, wherein the status of the input indicates at least one of
whether the input is included in a list or group and whether the input is a repeat input.
3. (Original) The system of claim 2, wherein the processor is configured to perform the
steps of determining, by the proctor device, the status of the input, wherein determining the
status of the input comprises retrieving categorization data from a database and comparing the
categorization data to the input.
4. (Original) The system of claim 3, wherein the categorization data comprises one of list
data, wherein the list data comprises data indicating a plurality of items, group data, wherein the
group data identifies a subset of the plurality of items in the list data, and input data, wherein the
input data identifies a previously received input.
5. (Original) The system of claim 1, wherein the processor is configured to perform the
steps of causing the user interface to display a button region, wherein the button region
comprises a plurality of input buttons.
6. (Original) The system of claim 5, wherein each of the plurality of input buttons is
associated with an item identified in list data, wherein the list data comprises data indicating a
plurality of items.
7. (Original) The system of claim 1, wherein the user interface is configured to capture an
audio recording of the user of the user device, wherein the audio recording is response to the
content of the task.
8. (Currently Amended) A device, comprising:
a display device; and
a processor, the processor being configured to perform the steps of:
causing a user device to display contents of a task via a user interface of the user
device and requesting a user to respond to the task, wherein the user interface of the user
device includes an input area configure.ct to receive an input from the user responsive to
the contents of the task;
generating a user interface configured to
enable an evaluation of the input from the user;
displaying, on the display device, the user interface;
receiving the input from the user from the user device;
displaying an indication of completion of the input from the user on the user interface; and
storing the input.
9. (Original) The device of claim 8, wherein the processor is configured to perform the steps
ofreceiving a status of the input, wherein the status of the input indicates at least one of whether
the input is included in a list or group and whether the input is a repeat input.
10. (Original) The device of claim 9, wherein the processor is configured to perform the steps
of determining the status of the input, wherein determining the status of the input comprises
retrieving categorization data from a database and comparing the categorization data to the input.
11. (Original) The device of claim 10, wherein the categorization data comprises one of list
data, wherein the list data comprises data indicating a plurality of items, group data, wherein the
group data identifies a subset of the plurality of items in the list data, and input data, wherein the
input data identifies a previously received input.
12. (Original) The device of claim 8, wherein the processor is configured to perform the steps
of causing the user interface to display a button region, wherein the button region comprises a
plurality of input buttons.
13. (Original) The device of claim 12, wherein each of the plurality of input buttons is
associated with an item identified in list data, wherein the list data comprises data indicating a
plurality of items.
14. (Original) The device of claim 8, wherein the user interface is configured to capture an
audio recording of the user of the user device, wherein the audio recording is response to the
content of the task.
15. (Currently Amended) A method, comprising:
causing, by a proctor device, a user device to display contents of a task via a user
interface of the user device and requesting a user to respond to the task, wherein the user
interface of the user device includes an input area configured to receive an input from the user
responsive to the contents of the task;
generating by the proctor device, a user interface of the proctor device,
wherein the user interface is configured to enable an evaluation of the
input from the user;
displaying, on a display device of the proctor device, the user interface of the proctor device;
receiving, by the proctor device, the input from the user from the user device;
displaying, by the proctor device, an indication of completion of the input from the user
on the user interface of the proctor device; and
storing, by the proctor device, the input.
16. (Original) The method of claim 15, further comprising receiving a status of the input,
wherein the status of the input indicates at least one of whether the input is included in a list or
group and whether the input is a repeat input.
17. (Original) The method of claim 16, further comprising determining, by the proctor
device, the status of the input, wherein determining the status of the input comprises retrieving
categorization data from a database and comparing the categorization data to the input.
18. (Original) The method of claim 17, wherein the categorization data comprises one of list
data, wherein the list data comprises data indicating a plurality of items, group data, wherein the
group data identifies a subset of the plurality of items in the list data, and input data, wherein the
input data identifies a previously received input.
19. (Original) The method of claim 15, further comprising providing a button region in the
user interface, wherein the button region comprises a plurality of input buttons.
20. (Original) The method of claim 15, wherein the user interface is configured to capture an
audio recording of the user of the user device, wherein the audio recording is response to the
content of the task.
1. A method of dynamic response entry, comprising:
receiving a task from a battery database, wherein the battery database comprises a plurality of tasks associated with a test;
receiving list data from a list database, wherein the list data comprises data including a list indicating a plurality of items;
transmitting the list data to a first user device;
providing a task to a user via the first user device by causing the first device to display an attribute of the task in a user interface on a display screen of the first user device, by:
causing the first user device to modify the user interface to temporarily display the list to the user, and
causing the first user device to modify the user interface to display a message requesting the user to identify the plurality of items from the list;
detecting an input at a manual input region of a second user device, wherein the input indicates a user identified item and includes at least one of a touch input, a voice input, and a handwriting input;
identifying, by the second user device, a group associated with the list, wherein identifying the group comprises receiving data from the list database indicating the group for at least one of the items;
determining an input status, by the second user device, wherein the input status indicates whether the input identifies an item in the list, wherein determining whether the input identifies an item in the list comprises:
converting the input to a format and data type corresponding to the format and data type of the list data; and
determining if the input is identified in the list data;
associating, by the second user device, an identifier with the input, wherein the identifier indicates if the input is identified in the list data, wherein the identifier is associated with the input according to a Boolean function, wherein a first value is assigned if the input identifies an item that is identified in the list data and a second value is assigned if the input identifies an item that is not in the list data; and
causing the second device to display the input and the input status in a user interface of the second device.
2. The method of claim 1, wherein determining the input status further comprises determining if the input is identified in the group associated with the list.
3. The method of claim 2, further comprising associating a second identifier with input, wherein the second identifier indicates if the input is in the group associated with the list, wherein the second identifier is associated with the input according to a Boolean function, wherein a first value is assigned if the input identifies an item that is identified in the group and a second value is assigned if the input identifies an item that is not in the group.
4. The method of claim 1, wherein determining the input status further comprises determining if the input is a repeat input.
5. The method of claim 4, wherein determining if the input is a repeat input comprises:
retrieving input data from a response database, wherein the input data identifies a previously received input;
comparing the input to the input data; and
identifying the input as a repeat input if the input matches input data corresponding to a previously received input.
6. The method of claim 5, further comprising associating a third identifier with input, wherein the third identifier indicates if the input is a repeat input, wherein the third identifier is associated with the input according to a Boolean function, wherein a first value is assigned if the input is a repeat input and a second value is assigned if the input identifies and item that is not a repeat input.
7. The method of claim 1, wherein displaying the input and the input status comprises retrieving the identifier associated with the input and displaying an input status according to the identifier associated with the input.
8. The method of claim 7, wherein the identifier indicates one of whether the input is included in a list or group and whether the input is a repeat input.
9. A method of dynamic response entry comprising:
providing a task to a user via a user device by:
transmitting list data to the user device; and
causing the user device to temporarily display on a display screen of the user device an output communicating a list of items from the list data to a user via a user interface of a user device;
displaying a user interface by a proctor device, the user interface comprising a first input area simultaneously displayed with a second input area;
receiving an electronic capture of handwriting indicating a user identified item in the first input area;
determining receipt of an additional input with the proctor device by receiving an input in the second input area; and
storing the first input.
10. The method of claim 9, further comprising displaying the first input in an answer list of the user interface.
11. The method of claim 10 further comprising determining a status of the first input.
12. The method of claim 11, wherein the status of the first input indicates at least one of whether the input is included in a list or group and whether the input is a repeat input.
13. The method of claim 12, further comprising determining the status of the first input, wherein determining the status of the first input comprises retrieving categorization data from a database and comparing the categorization data to the first input.
14. The method of claim 13, wherein the categorization data comprises one of the list data, wherein the list data comprises data indicating a plurality of items, group data, wherein the group data identifies a subset of the plurality of items in the list data, and input data, wherein the input data identifies a previously received input.
15. The method of claim 9, further comprising providing a button region in the user interface, wherein the button region comprises a plurality of input buttons.
16. The method of claim 15, wherein providing the button region comprises generating the plurality of input buttons in the user interface.
17. The method of claim 16, wherein each of the plurality of input buttons is associated with an item identified in list data, wherein the list data comprises data indicating a plurality of items.
18. A system for dynamic response entry, the system comprising:
memory comprising:
a battery database comprising a plurality of tasks associated with a test; and
a list database, wherein the list database comprises list data indicating a plurality of items; and
a proctor device communicatingly connected with the memory, wherein the proctor device is configured to:
provide a task to a user device by causing the user device to display an attribute of the task in a user interface on a display screen of the user device by:
causing the user device to modify the user interface to temporarily display a list of items to a user via the user interface of the user device; and
causing the user device to modify the user interface to display a message requesting the user to identify the items from the list;
provide a user interface on the proctor device comprising a first input area simultaneously displayed with a second input area;
receive an electronic capture of handwriting indicating a user identified item in the first input area;
determine receipt of an additional input with the proctor device by receiving an input in the second input area; and
store the first input.
19. The system of claim 18, wherein the proctor device is further configured to: display the first input in an answer list; and to determine a status of the first input.
20. The system of claim 19, wherein the status of the first input indicates at least one of whether the input is included in a list or group and whether the input is a repeat input.





Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 















CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152